In an action to recover damages for personal injuries, the defendants New York City Transit Authority and Ina Freeman appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated October 7, 2002, as denied their motion for summary judgment dismissing the complaint insofar as asserted against them on the grounds that they were not liable for the subject accident and that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellants, and the action against the remaining defendants is severed.
The appellants demonstrated their prima facie entitlement to judgment as a matter of law by establishing that the other vehicle involved in the collision failed to stop for a stop sign and yield to cross traffic before proceeding into the intersection (see Wilkins v Davis, 305 AD2d 584 [2003]). The plaintiffs speculative assertions which were proffered in opposition to the motion were unsupported by any evidence and thus were insufficient to raise a triable issue of fact (see Miranda v Devlin, 260 AD 2d 451 [1999]).
In light of our determination, we need not reach the appellants’ additional contention. Santucci, J.E, Goldstein, Schmidt and Cozier, JJ., concur.